Citation Nr: 1034526	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a timely substantive appeal was filed with respect to a 
September 2006 rating decision that denied entitlement to service 
connection for an ear infection and cholesteatoma.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had verified active military service from April 1966 
to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that held that a substantive appeal was untimely.

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in July 2010; however, in a July 2010 signed 
statement he withdrew his hearing request.  As such, all due 
process requirements were met with regard to his hearing request.


FINDINGS OF FACT

1.  In a September 12, 2006 rating decision, the RO reopened a 
previously denied claim of entitlement to service connection for 
an ear infection and cholesteatoma and then denied it on the 
merits.  The Veteran was notified of this decision and of his 
appellate rights by letter dated September 13, 2006.

2.  In December 2006, the Veteran filed a timely notice of 
disagreement (NOD) with the September 2006 rating decision.

3.  On August 24, 2007, a statement of the case (SOC) addressing 
the claim of entitlement to service connection for an ear 
infection and cholesteatoma was issued.

4.  The Veteran submitted an Appeal to the Board of Veterans' 
Appeals (VA Form 9) that was signed and dated November 16, 2007, 
and stamped as received by the RO on January 14, 2008.




CONCLUSION OF LAW

The Veteran did not submit a timely substantive appeal as to the 
September 2006 rating decision that denied entitlement to service 
connection for an ear infection and cholesteatoma.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 
20.304, 20.305, 20.306 (2009.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In the decision 
below, the Board has determined the Veteran did not submit a 
timely substantive appeal with regard to a September 2006 rating 
decision.  As such, the Board is declining jurisdiction to 
consider the merits of the claim.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2009).  Thus, VA is not required 
to take any further action with respect to the VCAA.  38 U.S.C.A. 
§ 5103A(a) (West 2002); see also Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do not 
apply to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).  In this case, the Veteran was properly notified of 
the jurisdictional problem, and he was afforded the procedural 
safeguards of notice and the opportunity to be heard on the 
question of timeliness.

The threshold question that the Board must resolve is whether the 
Veteran entered a timely substantive appeal following a September 
2006 rating decision that denied entitlement to service 
connection for an ear infection and cholesteatoma.  If the 
Veteran did not file a timely substantive appeal, then the appeal 
fails for want of jurisdiction.  See Barnett v. Brown, 83 F.3d at 
1383.

In a September 12, 2006 rating decision, the RO reopened a 
previously denied claim of entitlement to service connection for 
an ear infection and cholesteatoma and then denied it on the 
merits.  The Veteran was notified of this decision and of his 
appellate rights by letter dated September 13, 2006.  On December 
11, 2006, the RO received his notice of disagreement as to the 
September 2006 rating decision.  On August 24, 2007, the RO 
issued a SOC regarding the claim.  In the cover letter 
accompanying the statement of the case, the RO advised the 
Veteran that he must file his appeal within 60 days from the date 
of that letter or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the action 
that he had appealed.  Further, he was notified that if he needed 
more time to file his appeal, he should request more time before 
the time limit for filing his appeal expired.

A VA Form 9 signed and dated by the Veteran on November 16, 2007 
was received by the RO on January 14, 2008.  In a February 2008 
letter, the RO notified the Veteran that his substantive appeal 
of the September 2006 rating decision was not timely received.  
The Veteran appealed the February 2008 determination.

An appeal consists of a timely filed notice of disagreement in 
writing and, after the issuance of a statement of the case has 
been furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly completed 
VA Form 9 or correspondence containing the necessary information.  
See 38 C.F.R. § 20.202.  As a general rule, a substantive appeal 
must be filed within sixty days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant or within the remainder of the one-year period from the 
date of mailing of the notification of the determination being 
appealed, whichever period ends later, to perfect an appeal of 
any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected within 
the time specified by the regulation, the rating determination 
becomes final.  See 38 U.S.C.A. § 7105(c).

Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.  Here, the 
Veteran did not submit a timely substantive appeal to the 
September 2006 rating decision.  As outlined above, the statement 
of the case was sent to the Veteran on August 24, 2007.  On 
January 14, 2008, he submitted a signed VA Form 9 that was dated 
on November 16, 2007.  However, the record clearly indicates that 
the Veteran's appellate rights expired on October 23, 2007, 60 
days after issuance of the SOC issued on August 24, 2007.  The VA 
Form 9 submitted by him was dated November 16, 2007, and received 
by the RO on January 14, 2008.  Thus, the Board concludes that 
the Veteran's VA Form 9 was not submitted within 60 days of the 
issuance of the SOC on August 24, 2007 (which is later than the 
one-year period from the date of mailing of the notification of 
the determination being appealed).  Thus, the Veteran's claim of 
entitlement to service connection for an ear infection and 
cholesteatoma was not timely appealed following a September 2006 
rating decision.

The Board acknowledges the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in Percy v. 
Shinseki, 23 Vet. App. 37 (2009), which held that the 60- day 
period in which to file a substantive appeal is not 
jurisdictional, and thus VA may waive any issue of timeliness in 
the filing of a substantive appeal.  In that case, by treating a 
disability rating matter as if it were part of the Veteran's 
timely filed substantive appeal for more than five years, VA had 
waived any objections it might have had to the timeliness of the 
appeal with respect to the matter.

However, unlike the claimant in Percy, the RO did not treat the 
Veteran's claim as if it were timely.  To the contrary, in 
February 2008 the RO notified that Veteran that it was unable to 
accept his appeal because it was not timely filed.  The RO did 
not treat the VA Form 9 as timely and, as such, did not waive the 
right to close the Veteran's claim.  Accordingly, the Board 
concludes that this case may be distinguished from Percy.

Additionally, the Board has considered whether the Veteran filed 
a timely request for an extension of the time limit to file a 
substantive appeal.  VA regulations specifically state that a 
request for an extension of the 60-day period for filing a 
substantive appeal must be in writing and must be made prior to 
expiration of the time limit for filing the substantive appeal.  
See 38 C.F.R. § 20.303.  After reviewing the claims file, the 
Board notes that prior to the expiration of the period for filing 
a timely substantive appeal, no document was filed by the Veteran 
that can be construed as a timely request for such an extension.  
Therefore, the Board finds that the Veteran did not submit a 
request for an extension of the time limit for filing a 
substantive appeal.

In conclusion, the Veteran's substantive appeal was not timely 
filed and the record does not reflect that he made a timely 
request for an extension of the time limit for filing his 
substantive appeal. As such, the Board does not have jurisdiction 
to consider his claim of entitlement to service connection for an 
ear infection and cholesteatoma, and the appeal is dismissed.


ORDER

A timely substantive appeal was not filed with respect to a 
September 2006 rating decision that denied service connection for 
an ear infection and cholesteatoma and the appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


